DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Applicant’s amendments to the claims filed on December 28, 2020 have been entered.  Claims 3-71, 73, 74, 78, 79, 81, 82, 84, 85, 87, 90 and 91 are canceled.  Claims 1, 2, 72 and 75-77, 80, 83, 86, 88, 89 and new claims 92-99 are currently pending and presented for examination.

Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive. 
Applicant argues that the claims have been amended based on the data achieved in the instant specification which demonstrates strong synergy between PM01183 and certain anticancer agents in certain types of cancers.  Applicant argues that a person of skill in the art would not predict whether a particular combination of 
These arguments are found not persuasive since obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O ’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).  Based on the references cited, a person of ordinary skill in the art would have had a reasonable expectation of success of combining PM01183 with the claimed antimetabolite for the treatment of the same cancers as currently claimed in the instant claims.
Firstly, Gallego et al. specifically teaches PM01183 which is Compound 27 (Col. 26, lines 1-36).  Gallego et al. further teaches that the ecteinascidin analog compounds disclosed therein may be used with other drugs to provide a combination therapy, which may form part of the same composition, or be provided as a separate composition for administration at the same time or a different time (Col. 7, lines 54-59).  The additional drug can include the antimetabolite drugs as claimed which are 5-fluorouracil, cytarabine, gemcitabine, purine analogues such as pentostatin and methotrexate (Col. 7, lines 65-67). Thus Gallego et al. clearly teaches and suggests combinations formed with antimetabolite drugs including the same drugs as claimed in the instant claims.  Furthermore, Gallego et al. specifically teaches treating the same cancers as claimed in the instant claims, colon cancer, prostate cancer, ovarian cancer, breast cancer, 
Secondly, at the time of the instant application, combining the class of compounds which includes PM01183 with antimetabolite compounds to treat certain cancers was known in the art.  Based on the references cited, it was well-known in the art to combine ET-743 (which is in the same class as PM01183) with antimetabolite compounds, specifically gemcitabine, 5-fluorouracil and its prodrug capecitabine for the treatment of various types of cancer with a reasonable expectation of success.  Thus based on the state of the art at the time of the instant invention, an ordinary skilled artisan would have been motivated to combine PM01183 with antimetabolite compounds to yield improved results in treating various types of cancer.  Takahashi et al. specifically demonstrates that combining ET-743 with the antimetabolite compound gemcitabine results in improved effects in the treatment of breast cancer (page 4).  Rybak et al. specifically teaches combining ET-743 and 5-fluorouracil or its prodrug capecitabine for the treatment of melanoma and gastric cancer (pages 10, 12 and 13 and claims 17 and 18). Thus when considering all of the references together as a whole, there is a reasonable expectation of improved success when combining PM01183 with the claimed specific antimetabolite drugs for the treatment of the selected cancers as claimed.  

Thus it is maintained that combining PM01183 and other anticancer drugs such as the claimed antimetabolites for the treatment of the claimed cancers and achieving synergism would not have been considered surprising nor unexpected given the state of the art at the time of the instant invention.  The cited prior art already discloses combining compounds with similar structures and functions with antimetabolite compounds to achieve an improved treatment for cancer.  Moreover, Gallego et al. specifically teaches that compounds such as PM01183 are combined with antimetabolite drugs including the same antimetabolite compounds as claimed for the 
Thus Applicant’s data merely substantiate what the prior art already teaches and suggests which is the combination of antitumor agents isolated from the marine tunicate Ecteinascidia turbinate and derivatives thereof, with antimetabolite compounds for the improved treatment of cancer.  One would have clearly expected an improved result such as an additive or even synergistic result with the combination as opposed to the use of the compounds individually.  Each of Messersmith et al., Rybak and Takahashi et al. teach that at the time of the instant invention, it was well-known in the art that combinations of compounds having different mechanisms of action were routinely demonstrated to result in an improved treatment of cancer as opposed to administering each compound individually.  Takahashi et al. teaches that the effectiveness of ET-743 in combination with drugs that work by alternate mechanisms may provide opportunities to reduce the toxicity of either drug or to potentiate the effectiveness of a drug in resistant or relapsed cancers [0102].  Messersmith et al. teaches that the results of preclinical studies of trabectedin administered in combination with other agents, suggest that additive or synergistic effects may be achieved (page 182).  Rybak further teaches that combination therapy using drugs with different mechanisms of action is an accepted method of treatment which helps prevent development of resistance by the treated tumor and combinations of ET-743 with other anticancer agents have been studied (page 4).  "It is prima facie obvious to combine two compositions each of which In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Thus by following the teachings and suggestions of the prior art cited and combining the compounds of Gallego et al. including PM01183 with antimetabolite compounds, for the treatment of cancer one would necessarily arrive at the synergistic combination as disclosed in the instant application.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Thus it is maintained that Applicant’s demonstration of synergy with the claimed combination is not surprising nor unexpected in view of the prior art cited and moreover, in view of the prior art cited one would have found it obvious to combine the claimed compounds to produce an improved treatment for cancer.  “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant' s specification showing that particular antioxidants 
Thus the previous rejections under 35 USC 103 are hereby maintained and reproduced below.  New claims 92-99 are being rejected on the same ground.  This action is final.

Claim Rejections -35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 72, 75-77, 80, 83, 86, 88, 89 and 92-99 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gallego et al. U.S. Patent No. 7,763,615 (of record) in view of Leal et al. (British Journal of Pharmacology, Published online on July 2, 2010, 161, pages 1099-1110); Messersmith et al. (Cancer Chemother. Pharmacol., Volume 63, 2008, pages 181-188); Rybak WO 2005/049031 A1; and Takahashi et al. U.S. Publication No. 2004/0108086 A1. 
Claims 1, 2, 72, 75-77, 80, 83, 86, 88, 89 and 92-99 of the instant application claim a method of treating cancer selected from lung cancer, sarcoma, malignant melanoma, prostate cancer, pancreas carcinoma, gastric carcinoma, ovarian cancer, hepatoma, breast cancer, colorectal cancer, kidney cancer, brain cancer, leukemia and lymphoma comprising administering to a patient in need of such treatment a therapeutically effective amount of PM01183, or a pharmaceutically acceptable salt thereof and a therapeutically effective amount of another anticancer drug such as an antimetabolite selected from 5-fluorouracil, gemcitabine, cytarabine, capecitabine, floxuridine, methotrexate and pemetrexed, as well as a kit for use in the treatment of cancer comprising said compounds and instructions for use.
Gallego et al. teaches that the ecteinascidins are exceedingly potent antitumor agents isolated from the marine tunicate Ecteinascidia turbinata and that several ecteinascidins having antitumor properties have been reported (column 1 lines 10-53).  Gallego et al. teaches that compounds known in the art that are extracted from the tropical marine invertebrate Ecteinascidia turbinate include ecteinascidin 743 which are useful as antibacterial and/or antitumor agents in mammals (column 1 lines 20-26).  Gallego et al. teaches ecteinascidin derivative compounds of general formula I which have antitumor activities against a variety of cancers including leukemias, lung cancer, colon cancer, kidney cancer, prostate cancer, ovarian cancer, breast cancer, sarcomas 
Thus Gallego et al. teaches ecteinascidin derivative compounds including PM01183 which can be combined with antimetabolite drugs including 5-fluorouracil, cytarabine, gemcitabine and methotrexate for the treatment of a variety of cancers including leukemias, lung cancer, colon cancer, kidney cancer, prostate cancer, ovarian cancer, breast cancer, sarcomas and melanomas.
Gallego et al. does not specifically exemplify treating cancer with a combination of PM01183 and an antimetabolite selected from 5-fluorouracil, gemcitabine, cytarabine, capecitabine, floxuridine, methotrexate and pemetrexed.
Leal et al. teaches that there is a renewed interest in the development of molecules that target the minor groove of DNA and one of the best examples is trabectedin which is a member of the ecteinascidin family originally derived from the marine tunicate Ecteinascidia turbinata that is currently used for the treatment of patients with advanced or metastatic soft tissue sarcoma and relapsed platinum-sensitive ovarian cancer (page 1100).   Leal et al. teaches that trabectedin forms a covalent bond in the minor groove of DNA (page 1100).  Leal et al. teaches that 
Messersmith et al. teaches that most advanced solid tumor malignancies remain incurable and the search for new cancer therapeutics with novel mechanisms of action has recently extended to marine organisms including trabectedin (ET-743) which is a tetrahydroisoquinolone alkaloid derivative originally isolated from the marine ascidian Ecteinascidia turbinata (sea squirt) (page 181).  Messersmith et al. teaches that trabectedin has a complex mechanism of action, involving DNA binding, interference with transcription factor binding, and activation of the transcription-coupled nucleotide excision repair (NER) system to create lethal single-strand breaks in DNA and the cytotoxicity of trabectedin has been demonstrated in several in vitro and preclinical studies involving a variety of cancer types including ovarian cancer, osteosarcoma, soft tissue sarcoma and breast cancer (page 181).  Messersmith et al. teaches that the results of preclinical studies of trabectedin administered in combination with other 
Rybak teaches the combination of ecteinascidin 743 (ET-743) with another anticancer drug for the treatment of cancer (page 1).  Rybak teaches that the ecteinascidins (ETs) are exceedingly potent antitumor agents isolated from the marine tunicate Ecteinascidia turbinata (page 3).  Rybak teaches that ET-743 is a novel tetrahydroisoquinoline alkaloid with considerable antitumor activity in murine and human tumors including sarcoma, melanoma, ovarian and breast carcinoma (page 3).  Rybak further teaches that combination therapy using drugs with different mechanisms of action is an accepted method of treatment which helps prevent development of resistance by the treated tumor and combinations of ET-743 with other anticancer agents have been studied (page 4).  Rybak teaches a combination therapy for the treatment of cancer which employs ecteinascidin 743 and 5-fluorouracil or the oral pro-drug of 5-fluorouracil, capecitabine (pages 4-5).  Rybak further teaches that the combination therapy is used for the treatment of sarcoma, osteosarcoma, ovarian 
Takahashi et al. further teaches a method of treating cancer comprising the administration of a combination of ET-743 and another anticancer drug such as antimetabolite drugs such as 5-fluorouracil, cytarabine, gemcitabine, and purine analogs such as pentostatin and methotrexate (abstract and [0004]-[0020]).  Takahashi et al. specifically demonstrates the evaluation of ET-743 in combination with chemotherapeutic agents including gemcitabine against a panel of human tumor cell lines ([0026] and [0051]-[0063]).  Takahashi et al. teaches that several unique mechanisms of action have been described for ET-743 including binding to the minor groove of DNA [0102].  Takahashi et al. teaches that the effectiveness of ET-743 in combination with drugs that work by alternate mechanisms may provide opportunities to reduce the toxicity of either drug or to potentiate the effectiveness of a drug in resistant or relapsed cancers [0102].  Thus Takahashi et al. teaches the combination of ET-743 and other anticancer drugs including the antimetabolite gemcitabine for the treatment of cancer.   
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Gallego et al. which teaches ecteinascidin derivative compounds including PM01183 which can be combined with antimetabolite drugs including 5-fluorouracil, cytarabine, gemcitabine and methotrexate for the treatment of a variety of cancers including leukemias, lung cancer, colon cancer, kidney cancer, prostate cancer, ovarian cancer, breast cancer,  which teach combining ecteinascidin-743 (ET-743, trabectedin) which is another ecteinascidin derivative compound having antitumor activities with other antitumor compounds including antimetabolite compounds for the treatment of cancer.  Thus, at the time of the instant invention it would have been prima facie obvious to combine PM01183 with antimetabolite compounds according to the teachings of Messersmith et al., Rybak and/or Takahashi et al. with a reasonable expectation of predictable results.  Thus since Gallego et al. teaches PM01183 as an anticancer agent and furthermore teaches that it can be combined with other antitumor compounds such as antimetabolites for the treatment of a variety of cancers, and Leal et al. teaches the similar nature of PM01183 and trabectedin and further suggests that PM01183 may have superior properties in view of its chemical structure, one would have been motivated to apply PM01183 according to the teachings of Messersmith et al., Rybak or Takahashi et al. and combine PM01183 with an antimetabolite antitumor compound with a reasonable expectation of similar or improved treatments for cancer.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).

Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claims 1, 2, 72, 75-77, 80, 83, 86, 88, 89 and 92-99 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gallego et al. U.S. Patent No. 7,763,615 in view of Moneo et al. (Cancer Research, May 1, 2009, Volume 69; 4525 Provided on IDS dated December 19, 2014); Messersmith et al. (Cancer Chemother. Pharmacol., Volume 63, 2008, pages 181-188); Rybak WO 2005/049031 A1; and Takahashi et al. U.S. Publication No. 2004/0108086 A1.

Gallego et al. teaches that the ecteinascidins are exceedingly potent antitumor agents isolated from the marine tunicate Ecteinascidia turbinata and that several ecteinascidins having antitumor properties have been reported (column 1 lines 10-53).  Gallego et al. teaches that compounds known in the art that are extracted from the tropical marine invertebrate Ecteinascidia turbinate include ecteinascidin 743 which are useful as antibacterial and/or antitumor agents in mammals (column 1 lines 20-26).  Gallego et al. teaches ecteinascidin derivative compounds of general formula I which have antitumor activities against a variety of cancers including leukemias, lung cancer, colon cancer, kidney cancer, prostate cancer, ovarian cancer, breast cancer, sarcomas and melanomas (column 3 line 11- column 4 line 2 and Column 7 lines 38-41). Gallego et al. specifically teaches PM01183 which is Compound 27 (Col. 26, lines 1-36).  Gallego et al. further teaches that the compounds disclosed therein may be used with other drugs to provide a combination therapy, which may form part of the same 
Thus Gallego et al. teaches ecteinascidin derivative compounds including PM01183 which can be combined with antimetabolite drugs including 5-fluorouracil, cytarabine, gemcitabine and methotrexate for the treatment of a variety of cancers including leukemias, lung cancer, colon cancer, kidney cancer, prostate cancer, ovarian cancer, breast cancer, sarcomas and melanomas.
Gallego et al. does not specifically exemplify treating cancer with a combination of PM01183 and an antimetabolite selected from 5-fluorouracil, gemcitabine, cytarabine, capecitabine, floxuridine, methotrexate and pemetrexed.
Moneo et al. teaches that PM01183 is a novel alkaloid that covalently binds to the minor groove of DNA and displays potent cytotoxic activity in human tumor cell lines including breast, prostate, pancreas, ovary and kidney cancer.  Moneo et al. teaches that PM01183-DNA adducts give rise to double strand breaks followed by apoptotic cell death.  Moneo et al. that said studies support the development of PM01183 as an anticancer agent.
Messersmith et al. teaches that most advanced solid tumor malignancies remain incurable and the search for new cancer therapeutics with novel mechanisms of action has recently extended to marine organisms including trabectedin (ET-743) which is a tetrahydroisoquinolone alkaloid derivative originally isolated from the marine ascidian Ecteinascidia turbinata (sea squirt) (page 181).  Messersmith et al. teaches that 
Rybak teaches the combination of ecteinascidin 743 (ET-743) with another anticancer drug for the treatment of cancer (page 1).  Rybak teaches that the ecteinascidins (ETs) are exceedingly potent antitumor agents isolated from the marine tunicate Ecteinascidia turbinata (page 3).  Rybak teaches that ET-743 is a novel tetrahydroisoquinoline alkaloid with considerable antitumor activity in murine and human tumors including sarcoma, melanoma, ovarian and breast carcinoma (page 3).  Rybak 
Takahashi et al. further teaches a method of treating cancer comprising the administration of a combination of ET-743 and another anticancer drug such as antimetabolite drugs such as 5-fluorouracil, cytarabine, gemcitabine, and purine analogs such as pentostatin and methotrexate (abstract and [0004]-[0020]).  Takahashi et al. specifically demonstrates the evaluation of ET-743 in combination with chemotherapeutic agents including gemcitabine against a panel of human tumor cell lines ([0026] and [0051]-[0063]).  Takahashi et al. teaches that several unique mechanisms of action have been described for ET-743 including binding to the minor groove of DNA [0102].  Takahashi et al. teaches that the effectiveness of ET-743 in combination with drugs that work by alternate mechanisms may provide opportunities to reduce the toxicity of either drug or to potentiate the effectiveness of a drug in resistant or relapsed cancers [0102].  Thus Takahashi et al. teaches the combination of ET-743 
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Gallego et al. which teaches ecteinascidin derivative compounds including PM01183 which can be combined with antimetabolite drugs including 5-fluorouracil, cytarabine, gemcitabine and methotrexate for the treatment of a variety of cancers including leukemias, lung cancer, colon cancer, kidney cancer, prostate cancer, ovarian cancer, breast cancer, sarcomas and melanomas, with the teachings of Moneo et al. which specifically teaches that PM01183 is a potent anticancer compound having a mechanism of action of binding to the minor groove of DNA, and with the teachings of Messersmith et al., Rybak and/or Takahashi et al. which teach combining ecteinascidin-743 (ET-743, trabectedin) which is another ecteinascidin derivative compound having antitumor activities with other antitumor compounds including antimetabolite compounds for the treatment of cancer,  Thus, at the time of the instant invention it would have been prima facie obvious to combine PM01183 with antimetabolite compounds according to the teachings of Messersmith et al., Rybak and/or Takahashi et al. with a reasonable expectation of predictable results.  Thus since Gallego et al. teaches PM01183 as an anticancer agent and furthermore teaches that it can be combined with other antitumor compounds such as antimetabolites for the treatment of a variety of cancers, and Moneo et al. teaches that PM01183 is similar to trabectedin (ET-743) in that it also binds the minor groove of DNA and is a potent antitumor agent, one would have been motivated to apply PM01183 according to the teachings of Messersmith et al., Rybak or prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  
With respect to new claims 92-99, said claims are rendered obvious for the same reasons as detailed above.  Specifically, Gallego et al. specifically teaches treating cancer selected from melanoma, gastric carcinoma, pancreatic cancer, prostate cancer, ovarian cancer, breast cancer, colon cancer, and sarcoma (column 7 lines 38-41 and claim 32) with PM01183 which may be combined with an antimetabolite selected from 5-fluorouracil, gemcitabine, cytarabine, and methotrexate (column 7 lines 65-67). Moreover, Takahashi et al. specifically demonstrates that combining ET-743 with the antimetabolite compound gemcitabine results in improved effects in the treatment of breast cancer (page 4).  Rybak et al. specifically teaches combining ET-743 and 5-fluorouracil or its prodrug capecitabine for the treatment of melanoma and gastric cancer (pages 10, 12 and 13 and claims 17 and 18).  Thus treating the selected claimed cancers comprising the administration of PM01183 in combination with the selected claimed antimetabolite compounds is rendered obvious in view of the cited prior art teachings.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
	Claims 1, 2, 72, 75-77, 80, 83, 86, 88, 89 and 92-99 are rejected.  Claims 3-71, 73, 74, 78, 79, 81, 82, 84, 85, 87, 90 and 91 are canceled.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM